Title: From James Madison to John Brown, 27 May 1788
From: Madison, James
To: Brown, John


Dear Sir
Orange May 27. 1788.
I am much obliged by your favor of the 12th. instant and particularly by the documents covered by it.
Similar information to that you recite from Kentucky had reached us from the same quarter. Having not heard of the meeting for instructions being actually held, I indulge some hopes that it may not have taken place, and that the delegates will bring to the Convention no other fetters than those of prejudice. I have endeavored to calculate with as much accuracy as possible, the comparative merit of the new & old system in relation to the Missippi: and can not but persuade myself that if the vote of Kentucky should turn on that point, her intelligent & candid friends will embrace the Constitution. There are considerations both of a general nature, and peculiar to the Western interests, which in my opinion recommend the same policy. It gives me a great deal of pleasure, and no small hopes, to find that you view the matter in the same light that I do, and that the confidence reposed in your judgment on the question by the members from that district, will be made use of, on the side wished by the federalists. The unfortunate turn given to the Kentucky elections, has not extinguished the hopes of this part of the Community, nor the fears of their rivals. The calculations which are generally made leave rather a balance, but a very minute one, in the federal scale, after adding Kentucky to the opposite one. But the issue must be somewhat uncertain where the data are so far from being clear & precise, and the calculations so nice & tickleish.
I am anxious that the decision of Congress on the subject of Kentucky may be speedy & conciliatory. It will co-operate persuasively with the arguments and with the delegates from that Quarter: and in my opinion is in every respect desireable. The request made on the subject of Constitution for the new State, needed no apology. Nothing would give me more pleasure than to throw in my ideas towards so important a work, were it within the compass of practicability. But under present circumstances, I can promise nothing of that sort. I did not receive your letter till the day before yesterday; I have been occupied with company and other matters since; and shall not have a moments leizure before I set off for Richmond. At that place, I shall not probably be able to attend to any subject distinct from the one under deliberation. By the end of the Convention, if no other difficulties were in the way; the season will be past. Had I recd. your letter ten days sooner, I would at least have attempted some outlines. I shall have an opportunity in Richmd. of conversing with the members from Kentucky; and if this subject shd. be introduced, shall be very ready to suggest hints that may occur. With sincere esteem & regard I am Dr Sr Yrs. affetly
Js. Madison Jr.
Give my complts. to Col: Carrington to whom I sd. write, had I any thing worth saying to him. Give them also to Mrs. Elseworth & Mr[s]. Harman, and the rest of the family if it retains any others of my acquaintance.
